Citation Nr: 0411165	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  00-04 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for status post excision of 
bone tumor due to symptomatic non-union fracture of the right 
second metatarsal, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 3, 1996 to 
August 28, 1996.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  
This case was remanded by the Board in October 2001.  The veteran 
testified before the undersigned Veterans Law Judge at a hearing 
held in Washington, DC in July 2003.  Additional evidence was 
submitted at that time, as well as after the hearing, accompanied 
by waivers of initial RO consideration.

The record reflects that the veteran has raised the issues of 
entitlement to service connection on a secondary basis for 
hypertension, obesity, depression, right foot and calf nerve 
damage, and skin disorder.  These matters are therefore referred 
to the RO for appropriate action.


REMAND

On November 9, 2000, during the pendency of the instant appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was 
signed into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other things, 
the VCAA and implementing regulations require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Review of the record discloses that while the veteran arguably has 
been adequately advised as to what evidence VA would obtain for 
him and of what information or evidence he was responsible for 
submitting in connection with the claim, he has not been 
adequately informed of the information and evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002).  
In this regard the Board points out that the RO sent the veteran 
correspondence in July 2002 which notified him of the information 
and evidence necessary to substantiate a claim for service 
connection, but not for a claim for an increased rating.  Later in 
July 2002 the veteran submitted a statement expressing confusion 
as to how to respond to the July 2002 VA correspondence.  In order 
to ensure that the veteran receives the due process to which he is 
entitled in connection with the instant appeal, the Board finds 
that remand of the case is appropriate.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should send the veteran and his representative a letter 
explaining the VCAA and that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter should explain what, if any, 
information (medical or lay evidence) not previously provided to 
the Secretary is necessary to substantiate the veteran's claim for 
an increased rating for status post excision of bone tumor due to 
symptomatic non-union fracture of the right second metatarsal.  
The letter should also specifically inform the veteran and his 
representative of which portion of the evidence is to be provided 
by the claimant, which part, if any, the RO will attempt to obtain 
on his behalf, and a request that the veteran provide any evidence 
in his possession that pertains to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and request that he identify 
the names, addresses and approximate dates of treatment for all 
health care providers, VA and private, who may possess additional 
records pertinent to the claim on appeal.  With any necessary 
authorization from the veteran, the RO should attempt to obtain 
and associate with the claims file any medical records identified 
by the veteran which have not been secured previously.  In any 
event, the RO should obtain treatment records for the veteran from 
the VA Medical Center in Baltimore, Maryland, and from the VA 
outpatient clinic in Glen Burnie, Maryland, for 1998 to the 
present.

3.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform the veteran and his 
representative of this and ask them to provide a copy of the 
outstanding medical records.

4.  The veteran should also be requested to submit evidence 
demonstrating the interference of his status post excision of bone 
tumor due to symptomatic non-union fracture of the right second 
metatarsal with his employment.

5.  The RO should then arrange for the veteran to undergo a VA 
orthopedic examination by a physician with appropriate expertise 
to determine the nature and extent of impairment from the 
veteran's service-connected status post excision of bone tumor due 
to symptomatic non-union fracture of the right second metatarsal.  
All indicated studies, including X-rays and range of motion 
studies in degrees, should be performed.  Tests of joint motion 
against varying resistance should be performed.  The extent of any 
incoordination, weakened movement and excess fatigability on use 
should be described.  The physician should be requested to 
identify any objective evidence of pain or functional loss due to 
pain.  The specific functional impairment due to pain should be 
identified, and the examiner should be requested to assess the 
extent of any pain.  The physician should also express an opinion 
concerning whether there would be additional limits on functional 
ability on repeated use or during flare-ups (if the veteran 
describes flare-ups), and, if feasible, express this in terms of 
additional degrees of limitation of motion on repeated use or 
during flare-ups.  If this is not feasible, the physician should 
so state.  To the extent possible, the examiner should distinguish 
the manifestations of the status post excision of bone tumor due 
to symptomatic non-union fracture of the right second metatarsal 
from those of any other right foot disorder(s) found to be 
present.  

The examiner should also provide an opinion as to the impact of 
the veteran's service-connected disability on his employment.  The 
veteran's claims file, including a copy of this remand, must be 
made available to the examiner for review.  The examination report 
is to reflect that a review of the claims file was made.

6.  Thereafter, the RO should review the record and ensure that 
all development actions have been conducted and completed in full.  
The RO should then undertake any other action required to comply 
with the notice and duty-to-assist requirements of the VCAA and 
VA's implementing regulations.  Then, the RO should re-adjudicate 
the issue on appeal.

If the benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case and provide the veteran and his representative with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).



